DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the double patenting rejection(s), filed 19 September 2022, have been fully considered but they are not persuasive. See the table below for further explanation.
Applicant’s arguments, see pp. 6-8, filed 19 Sep. 2022, with respect to claims 9 and 17 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of 17 Jun. 2022 have been withdrawn. 
Allowable Subject Matter


Claims 9, 12-13, 17, and 20-21 would be allowable if rewritten, amended, or by submitting a terminal disclaimer to overcome the double patenting rejection(s) set forth in this Office action.
Claims 11, 14-16, 19, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 17, the prior art of record does not teach, suggest, or disclose the limitation “determining a translation positional error along a normal of the first plane based on the identified position of the first architectural element” in combination with the limitation “moving the first plane in a translation direction normal to the first plane based on the determined scale and the determined translation positional error” and further in combination with the other recited claim limitations.
Double Patenting






The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 12-13, 17, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  7-9 of U.S. Patent No. 11,030,823. Although the claims at issue are not identical, they are not patentably distinct from each other because (.
Instant Application
Patent 11,030,823
Differences Explained
Claim 9. A method of adjusting 

a three-dimensional building model, the method comprising:
Claim 9. A method of correcting planar relationships in 
a multi-dimensional building model comprises:
These are the preambles. Minimal patentable weight is given.
identifying a first 
architectural element associated with at least a first plane of a plurality of planes of a three-dimensional building model;
identifying a first planar architectural element within a first façade of the multi-dimensional building model, wherein the multi-dimensional building model includes a plurality of façades;
The instant application omits the word ‘planar’ and replaces the term façade with the term plane.
identifying a position of the first architectural element 
coplanar with the first plane;
identifying a position of the first planar architectural element coplanar with the first façade;
Instant application merely removes the word ‘planar’ from the limitation. façade => plane.
determining a scale of the three-dimensional building model based on the identified first 
architectural element;
determining a scale 

based on the identified first planar architectural element;
Instant application merely removes the word ‘planar’ from the limitation and reiterates ‘3-D building model’.
determining a translation positional error along a normal of the first plane 


based on the identified 
position of the first architectural element;
determining a translation positional error along a normal to the first façade of the identified first planar architectural element 
based on the identified coplanar position relative to the first façade;
Façade is again replaced by plane, the term coplanar has been omitted. The Examiner asserts that there is minimal patentable difference between plane and façade, and that it is well understood that the ‘architectural elements’ are located in the plane/façade.
moving the first plane 

in a translation direction normal to the first plane 



based on the determined scale and the determined translation positional error; and
moving the first planar architectural element 
in a translation direction normal to the first façade to a moved position relative to the first façade 
based on the determined translation positional error and the determined scale; and
Planar architectural element becomes plane in the instant application. Façade again becomes plane. The bottom ‘based on …’ portion is reversed but essentially the same.
reconstructing the three-dimensional building model based on the moved first plane.
reconstructing the multi-dimensional model 
with the moved first planar architectural element.
Moved first planar architectural element becomes moved first plane in the instant application.
Claim 17. One or more non-transitory computer-readable media storing instructions that, when executed by a system comprising one or more processors, cause the one or more processors to perform operations comprising:
Claim 9. A method of correcting planar relationships in 
a multi-dimensional building model comprises:
While the instant application recites a preamble directed toward non-transitory computer-readable media (CRM, generally considered an article of manufacture), and the patent recites a preamble for a method, the remaining limitations of the CRM claim are recited exactly the same as the method recited in claim 9 of the instant application. The Examiner asserts that it would have been obvious to a person having ordinary skill in the art to have implemented a CRM to store instructions for a processor to execute the method steps that are already recited in the method claim, since they are the same.
Claim 12. The method of claim 9, further comprising determining a scale error based on the moved first plane.
Claim 7. The method of claim 1, further comprising determining a scale error based on the moved plane of the first façade.
The term façade has been replaced with the term plane.
Claim 13. The method of claim 12, further comprising 
scaling the reconstructed 
three-dimensional building model 
based on the determined scale error.
Claim 8. The method of claim 7, further comprising 
rescaling the 
multi-dimensional building model 
based on the scale error.
The instant application adds the terms reconstructed and determined.
Claim 20. The one or more non-transitory computer-readable media of claim 17, further comprising 
determining a scale error based on the moved first plane.
Claim 7. The method of claim 1, further comprising 


determining a scale error based on the moved plane of the first façade.
The term façade has been replaced with the term plane. The statutory category of invention has switched from method to NT-CRM, which is obvious to a person having ordinary skill in the art.
Claim 21. The one or more non-transitory computer-readable media of claim 20, further comprising 
scaling the reconstructed 
three-dimensional building model 
based on the determined scale error.
Claim 8. The method of claim 7, further comprising 


rescaling the 
multi-dimensional building model 

based on the scale error.
The instant application adds the terms reconstructed and determined. The statutory category of invention has switched from method to NT-CRM, which is obvious to a person having ordinary skill in the art.


	The broad claim is not patentably distinct from the narrow claim in the issued patent. Normally, omission of elements and its function in combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184(1936).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619